Dickinson, J.
There was evidence justifying the jury in finding that, when the plaintiff was about to take passage upon a train of *145the defendant at Miles City, he delivered to it, for immediate transportation, his proper personal baggage, for the loss of which the action is brought; but that he then indicated for the convenience of the defendant, and not for his own purposes, that he did not care whether or not it was forwarded by the next train, which was soon to pass that station, as it would be five or six days before he would reach his destination. In other words, there was evidence, proper for the consideration of the jury, that the baggage was delivered to the carrier, and by it received, mérely for transportation in the usual course of business, and not for-storage. The liability of a common carrier, therefore, attached at the time of the delivery. Lawrence v. Winona & St. Peter R. Co., 15 Minn. 313, (390;) Moses v. Boston & Maine R. Co., 24 N. H. 71, (55 Am. Dec. 222;) Barron v. Eldredge, 100 Mass. 455; Clarke v. Needles, 25 Pa. St. 338. The baggage was not sent by the next train, but' was put in the defendant’s baggage-room, where it was destroyed by the burning of the building on the following day.
Order affirmed.